    

THE LAW | OFFICES OF

FREDERICK K. BREWINGTON

ee
Attorneys and Counselors at Law
556 Peninsula Blvd., Hempstead, New York 11550
Phone: 516-489-6959 « Fax: 516-489-6958 « www.brewingtonlaw.com

 

 

  

Frederick K. Brewington . Oscar Holt III
Cathryn Harris-Marchesi Of Counsel

Tricia S. Lindsay
Julissa M. Proafio

November 8, 2019

BY ELECTRONIC MAIL ONLY:
Pablo A. Fernandez, Esq.

Deputy County Attorney

Office of the Nassau County Attorney
One West Street Mineola,

New York 11501

Re: Nunez v. Village of Rockville Centre, et.al.
Docket No.: CV-18-4249 (DRH)(SIL)

Dear Mr. Fernandez:

Wehave carefully examined your Supplemental Document Disclosures dated October
18, 2019 and find them deficient on one particular level. Specifically, multiple documents from
the Nassau County District Attorney's Office have been redacted. Not only are such redactions
contrary to Rule 26, 34 and the general tenor of the rules of discovery, but what is concerning
here, is the fact that a “privilege log” has not been provided by Defendants for this non-
disclosure. This too is contrary to the Federal Rules and Local Rules.

Please review your redacted documents bate stamped #’s NCAO-000132, 000133,
000137, 000140, 000141, 000151-000161, 000164, 000165, 000168, 000170, 000172, 000176-000183,
000187, 000190, 000191, 000192, 000197, 000198, 000202, 000204, 000205, 000209-000212, 000216,
000220, 000222, 000224, 000227, 000230, 000232, 000234-000270, 000273, 000274, 000276-000286,
000288, 000290, 000292-000334, 000337-000340, 000348, 000351, 000355, 000357, 000360, 000363,
000366-000368, 000371, 000374-000376, 000379, 000380, 000390-000395, 000397-000399, 000404,
000406, 000408, 000409, 000411, 000413, 000415, 000417-000419, 000421-000424, 000428, 000431-
000444, 000448-000467, 000470, 000471, 000475-000511, 000513-000519, 000522-000534, 000536,
000539-000549,000551-000553, 000555, 000556, 000563, 000565, 000566, 000577, 000578, 000583,
000584, 000587, 000589, 000591, 000593, 000600-000604, 000608-000610, 000613, 000626-000670,
000674-000677, 000681, 000685, 000689, 000692, 000695-000701, 000703, 000705, 000707-709,

 
Case 2:18-cv-04249-DRH-SIL Document 43-1 Filed 03/04/20 Page 3 of 38 PagelD #: 313

Pablo A. Fernandez, Esq.
November 8, 2019
Page 2

000712, 000713, 000719-000723, 000725, 000727, 000732, 000734-000766, 000770, 000772-000774.

As to these pages of documents, we demand that you immediately provide each of
these pages in unredacted form. We ask that you please address this matter within 7 days of
receiving this letter or we will have no choice but to file a motion to compel and seek the
Court's intervention.

Thank you for your cooperation. L

Sins
Celt f i“ Az

a “FREDERICK K, REWIN GTON J
f
é
cc: William P. Nolan, Esq.
1103 Stewart Avenue, Suite 200

Garden City, New York 11530

William J. Croutier, Jr., Esq.

Hammill, O’Brien, Croutier, Dempsey, Pender & Koehler, P.C.
6851 Jericho Turnpike, Suite 250 .

Syosset, New York 11791

FKB.gd

 
PRIVILEGE LOG
NUNEZ VS. ROCKVILLE CENTRE, et al

December 31, 2019

 

 

 

 

 

 

 

 

 

 

 

 

BATES # SUBJECT PRIVILEGE ASSERTED
NCAO . Material prepared in anticipation of litigation, attorney-client privilege, attorney work
000137- Pre ineietment Offer product, law enforcement privilege, deliberative process privilege, NY Civil Rights Law
000144 §50-a and Public Officer’s Law §87
s00 A. cree Attorney-client privilege, attorney work product, law enforcement privilege, deliberative
000175 Memo process privilege, NY Civil Rights Law §50-a and Public Officer’s Law §87
NCAO . Material prepared in anticipation of litigation, attorney-client privilege, attorney work
000187- Pre-Tndietment Offer product, law enforcement privilege, deliberative process privilege, NY Civil Rights Law
000194 §50-a and Public Officer’s Law §87
noon td. New York State ID The Nassau County District Attorney’s Office asserts this privilege due to a
0000257 Reports contractual obligation with New York State not to produce
NCAO ar ; rar
0000276- New York State ID The Nassau County District Attorney’s Office asserts this privilege due to a
0000279 Reports contractual obligation with New York State not to produce
NCAO . ,
0000293- vee eet & HIPAA
0000333 rear Xeeores
NCAO . ,
0000337- van ee “ HIPAA
0000340 edical Records
NCAO Grand Jur Material prepared in anticipation of litigation, attorney-client privilege, attorney work
0000376 Worksheet product, law enforcement privilege, deliberative process privilege, NY Civil Rights Law
§50-a and Public Officer’s Law §87, NY Criminal Procedure Law §190.25(4)(a)
NCAO Grand Jury Docket Material prepared in anticipation of litigation, attorney-client privilege, attorney work

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# BATES # SUBJECT PRIVILEGE ASSERTED
0000390 Sheet product, law enforcement privilege, deliberative process privilege, NY Civil Rights Law
§50-a and Public Officer’s Law §87, NY Criminal Procedure Law §190.25(4)(a)
NCAO New York State ID The Nassau County District Attorney’s Office asserts this privilege due to a
10 000043 1- Report ontractual obligation with New York State not to produce
0000444 eports contr. obligation or e not to p
NCAO . ;
11} 0000475- were Re i HIPAA
0000511 "
NCAO . ;
12} 0000513- vee eae “ HIPAA
0000519 rear Necores
NCAO . oe , a
13 0000540- New York State ID The Nassau County District Attorney’s Office asserts this privilege due to a
Reports contractual obligation with New York State not to produce
0000544
NCAO New York State ID The Nassau County District Attorney’s Office asserts this privilege due to a
14 0000546- . .
Reports contractual obligation with New York State not to produce
0000547
NCAO New York State ID The Nassau County District Attorney’s Office asserts this privilege due to a
15 0000555- Lo. .
0000556 Reports contractual obligation with New York State not to produce
NCAO Departmental Material prepared in anticipation of litigation, attorney-client privilege, attorney work
16 0000577- Criminal Dismissal product, law enforcement privilege, deliberative process privilege, NY Civil Rights Law
0000578 Memo §50-a and Public Officer’s Law §87
NCAO . ;
17} 0000626. | olive Uilicer ® HIPAA
0000670 edi ecords
NCAO . Material prepared in anticipation of litigation, attorney-client privilege, attorney work
18 0000709- Pre incictment Offer product, law enforcement privilege, deliberative process privilege, NY Civil Rights Law
000713 §50-a and Public Officer’s Law §87
NCAO New York State ID The Nassau County District Attorney’s Office asserts this privilege due to a
19 0000734- . .
0000751 Reports contractual obligation with New York State not to produce

 

 
Case 2:18-cv-04249-DRH-SIL Document 43-1 Filed 03/04/20 Page 7 of 38 PagelD #: 317

 

 

 

# BATES # SUBJECT PRIVILEGE ASSERTED

NCAO New York State [D The Nassau County District Attorney’s Office asserts this privilege due to a
20 | 0000772- os .

0000774 Reports contractual obligation with New York State not to produce

 

 

 

 

 
EIVED.
REC LW

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

KO 2g sep -¢ 200
LUIS A. NUNEZ, LAW OFFICES OF
. FREDERICK K. BREWINGTON
Plaintiff, DEFENDANT’S
inet RESPONSE TO
-against- PLAINTIFE’S FIRST SET
VILLAGE OF ROCKVILLE CENTRE, VILLAGE OF INTERROGATORIES
AND REQUEST FOR
OF ROCKVILLE CENTRE POLICE PRODUCTION OF
DEPARTMENT, NASSAU COUNTY, NASSAU DOCUMENTS
COUNTY POLICE DEPARTMENT, POLICE
OFFICER ANTHONY FEDERICO, Shield No.
2645, in his individual and official capacity. _ .
’ a . Civil Action No. 18-cv-4249
POLICE OFFICER JOHN SIRACO, JR., Shield (DRH) (SIL)

No. 7945, in his individual and official capacity,
POLICE OFFICER JOHN MURPHY, Shield No.
461, in his individual and official capacity,
SERGEANT MICHAEL DOLAN, Shield No.
8483, in his individual and official capacity, and
DETECTIVE FRANK A. RUVOLO, Shield No.
7242, in his individual and official capacity,

Defendants.

 

Defendants County of Nassau, Nassau County Police Department, Sergeant Michael
Dolan and Detective Frank Ruvolo collectively “County Defendants”), by their undersigned
attorney, Jared Kasschau, the Nassau County Attorney, by Jeremy J. Scileppi, Deputy County
Attomey, set forth as follows in response to Plaintiffs First Set of Interrogatories and Document
Demands:

RESPONSE TO PLAINTIFE’S INTERROGATORIES
PRELIMINARY STATEMENT AND OBJECTIONS

To the extent that any responses are provided, the County Defendants recognize and will

abide by the definitions and rules of construction set forth in the Joint Civil Rules for the United

States District Courts for the Southern and Eastern Districts of New York. Defendants are

 
O O

aan

responding to Plaintiffs’ discovery requests pursuant to Federal Rules of Civil Procedure 26, 33
and/or 34 and, in answering the document production request, are interpreting words used by
Plaintiffs according to their ordinary and normal meaning. The following responses are provided
without prejudice to the County Defendants’ rights to produce evidence of any subsequently
discovered facts. County Defendants specifically reserve the right to amend, modify and/or
supplement any and all responses herein as additional facts are ascertained, analyses made, legal
research completed, expert opinions exchanged, and contentions formulated.

By responding to any requests, the County Defendants do not admit or concede the
relevance, materiality or admissibility of the information or documents sought and do not waive,
but rather, expressly reserve any and all objects to admissibility on the grounds of relevance,

materiality or privilege.

INTERROGATORY NO. 1

Did Village of Rockville Centre Police Department and Village of Rockville Centre have a
rule, order, regulation, policy, practice or procedure, either written and/or verbally
communicated to their police officer employees, in the year of 2016, which deals with proper
police conduct and/or procedure of utilizing Electronic Control Weaponry and a police officer s

service weapon? If so, provide the name of that written rule, policy and/or procedure and its

identifying number or reference number.

RESPONSE: This Interrogatory does not apply to the County Defendants therefore no response

is necessary.

 
Oo. ©

INTERROGATORY NO, 2

If the answer to Interrogatory No.1 is “Yes”, answer the following: was Defendant POLICE
OFFICER ANTHONY FEDERICO aware of said rule, order, regulation, policy practice, or

procedure?

' RESPONSE: This Interrogatory does not apply to the County Defendants therefore no response

is necessary.
INTERROGATORY NO. 3

Did Defendant, POLICE OFFICER ANTHONY FEDERICO, conduct a traffic stop of
Plaintiff on August 4, 2016, on or near Sunrise Highway and Grand Avenue in Baldwin, New
York?
RESPONSE: This Interrogatory does not apply to the County Defendants therefore no response
is necessary.
INTERROGATORY NO. 4

if the answer to Interrogatory No. 3 is yes, please answer the following; state in detail what
POLICE OFFICER ANTHONY FEDERICO claims was his basis to conduct a traffic stop of
Plaintiff.
RESPONSE: This Interrogatory does not apply to the County Defendants therefore no response
is necessary.
INTERROGATORY NO. 5

Hf the answer to Interrogatory No. 3 is yes, please answer the following: state in detail the

procedure and manner in which POLICE OFFICER ANTHONY FEDERICO conducted a traffic

stop of Plaintiff.

 
©

O >

RESPONSE: This Interrogatory does not apply to the County Defendants therefore no response
is necessary.
INTERROGATORY NO. 6

The Nassau County Case report provided to Defendants by Plaintiff, bates stamped as
“Nunez 013”, which details the arrest of Plaintiff on August 4, 2016, states that POLICE
OFFICER ANTHONY FEDERICO “removed his service weapon and advised the defendant that
he was now under arrest, to place his hands behind his back and not to move”, did POLICE
OFFICER ANTHONY FEDERICO remove his service weapon when commanding Plaintiff Luis
A, Nunez, to place his hands behind his back and not to move? If the answer is in the negative,
please specify exactly what is being denied.
RESPONSE: This Interrogatory does not apply to the actions of the County Defendants
therefore no response is necessary. The County Defendants also object to the interrogatory as
overly broad, vague, ambiguous, and improper, assumes facts and constitutes a compound
request for information and fails to specify a location or time period for the alleged conduct. The
County Defendants also object that the information sought in the interrogatory is more
appropriately addressed during a deposition of the participants in the event at issue.
Notwithstanding and without waiving the foregoing objections County Defendants state: see
annexed bates stamped documents.
INTERROGATORY NO. 7

If the answer to Interrogatory No. 6 is yes, please answer the following: state in detail what
POLICE OFFICER ANTHONY FEDERICO claims was his basis to remove his service weapon

when confronting Plaintiff

 
O ©

RESPONSE: This Interrogatory does not apply to the actions of the County Defendants
therefore no response is necessary.
INTERROGATORY NO. 8

On August 4, 2016, on or near Sunrise Highway and Grand Avenue, did POLICE OFFICER
ANTHONY FEDERICO secure his service weapon after having first removed the weapon to
command Plaintiff to place his hands behind his back and not to move?
RESPONSE: This Interrogatory does not apply to the County Defendants therefore no response
is necessary.
INTERROGATORY NO. 9

If the answer to Interrogatory No. 8 is yes, please answer the following: did POLICE
OFFICER ANTHONY FEDERICO remove his department issued Taser to command Plaintiff to
obey to commands after having first secured his service weapon?
RESPONSE: This Interrogatory does not apply to the County Defendants therefore.no response
is necessary.
INTERROGATORY NO. 10

Hf the answer to Interrogatory No. 9 is yes, please answer the following: state in detail what
POLICE OFFICER ANTHONY FEDERICO claims was the basis to at first remove his service
weapon when confronting Plaintiff and then to switch to his Taser to confront Plaintiff:
RESPONSE: This Interrogatory does not apply to the County Defendants therefore no response
is necessary.
INTERROGATORY NO. j1

Is there a rule, order, regulation, policy, practice, or procedure, either written and/or

verbally communicated by the Village of Rockville Centre and the Village of Rockville Centre
5

 
© O

Police Department to their police officer employees, in the year 2016, that would support an
officer first removing his/her service weapon to confront a suspect and then switching to a Taser
to confront the same suspect. If so, provide the name of that written rule, policy and/or
procedure and its identifying number or reference number.

RESPONSE: This Interrogatory does not apply to the County Defendants therefore no response

_ is necessary.

INTERROGATORY NO. 12
Using the Traffic Camera footage provided to Defendants and bates stamped as “Nunez
215”, please indicate by time stamp and/or time marker the duration of and when in the footage

did Plaintiff allegedly either, run-over, hit, strike, assault, and/or injure POLICE OFFICER

- ANTHONY FEDERICO.

RESPONSE: This Interrogatory does not apply to the actions of the County Defendants
therefore no response is necessary. The County Defendants also object to the interrogatory as
overly broad, vague, ambiguous, and improper, assumes facts and constitutes a compound
request for information for the alleged conduct. County Defendants also object to this request on
the basis that-it potentially seeks information and documents protected under the attorney-client
privilege, attorney-work product privilege, and generated in anticipation of on-going litigation.
Further, County Defendants object on the grounds that the potential responses requested are
protected under the deliberative process privilege and/or law enforcement privileges. The County
Defendants also object that the information sought in the interrogatory is more appropriately
addressed during a deposition of the participants in the event at issue. Notwithstanding and

without waiving the foregoing objections County Defendants state: see annexed bates stamped

documents.

 
 

INTERROGATORY NO, 13

If the answer to Interrogatory No. 12 indicates a time stamp and/or time marker, please
answer the following: please explain in detail what the indicated time stamp and/or time marker
depicts in regards to the August 4, 2016 arrest of Plaintiff.
RESPONSE: This Interrogatory does not apply to the actions of the County Defendants
therefore no response is necessary. The County Defendants also object to the interrogatory as
overly broad, vague, ambiguous, and improper, assumes facts and constitutes a compound
request for information for the alleged conduct. County Defendants also object to this request on
the basis that it potentially seeks information and documents protected under the attorney-client
privilege, attorney-work product privilege, and generated in anticipation of on-going litigation.
Further, County Defendants object on the grounds that the potential responses requested are
protected under the deliberative process privilege and/or law enforcement privileges. The
County Defendants also object that the information sought in the interrogatory is more
appropriately addressed during a deposition of the participants in the event at issue.
Notwithstanding and without waiving the foregoing objections County Defendants state: see
annexed bates stamped documents.
INTERROGATORY NO.14

Please state in detail, what POLICE OFFICER ANTHONY FEDERICO claims in the manner
in which he was injured by Plaintiff on August 4, 2016.
RESPONSE: This Interrogatory does not apply to the actions of the County Defendants
therefore no response is necessary. The County Defendants also object to the interrogatory as

overly broad, vague, ambiguous, and improper, assumes facts and constitutes a compound

request for information for the alleged conduct. County Defendants also object to this request on
7

 
O O

the basis that it potentially seeks information and documents protected under the attorney-client
privilege, attorney-work product privilege, and generated in anticipation of on-going litigation.
Further, County Defendants object on the grounds that the potential responses requested are
protected under the deliberative process privilege and/or law enforcement privileges. The County
Defendants also object that the information sought in the interrogatory is more appropriately
addressed during a deposition of the participants in the event at issue. Notwithstanding and
without waiving the foregoing objections County Defendants state: see annexed bates stamped

documents.

INTERROGATORY NO. 15

The Police Assault Case report provided to Defendants by Plaintiff, bates stamped as “Nunez
022”, states that POLICE OFFICER ANTHONY FEDERICO position is that he “would like to
see def [sic] serve time + [sic] a felony plea, but would forego felony to ensure serve time”.
Please explain in detail what POLICE OFFICER ANTHONY FEDERICO claims was his basis
and rational to want Plaintiff to “serve time + a felony plea”.
RESPONSE: This Interrogatory does not apply to the actions of the County Defendants
therefore no response is necessary. The County Defendants also object to the interrogatory as
overly broad, vague, ambiguous, and improper, assumes facts and constitutes a compound
request for information for the alleged conduct. County Defendants also object to this request on
the basis that it potentially seeks information and documents protected under the attorney-client
privilege, attorney-work product privilege, and generated in anticipation of on-going litigation.
Further, County Defendants object on the grounds that the potential responses requested are

protected under the deliberative process privilege and/or law enforcement privileges. The County
8

 
 

Defendants also object that the information sought in the interrogatory is more appropriately
addressed during a deposition of the participants in the event at issue. Notwithstanding and

without waiving the foregoing objections County Defendants state: see annexed bates stamped

documents.

INTERROGATORY NO. 16

The Police Assault Case report provided to Defendants by Plaintiff, bates stamped as “Nunez
022”, contains a question which states “Any weapons to subdue defendant? Explain
(Mace/taser/baton/gun drawn)”, to which an answer is provided, “pulled out taser (did not
use)”, The Nassau County Case report provided to Defendants by Plaintiff, bates stamped as
“Nunez 013”, which details the arrest of Plaintiff on August 4, 2016, states that POLICE
OFFICER ANTHONY FEDERICO “removed his service weapon and advised the defendant that
he was no under arrest”. Please explain in detail what POLICE OFFICER ANTHONY
FEDERICO claims was his reason not to include in the Police Assault Case report that he
removed his service weapon to confront Plaintiff.
RESPONSE: This Interrogatory does not apply to the actions of the County Defendants
therefore no response is necessary. The County Defendants also object to the interrogatory as
overly broad, vague, ambiguous, and improper, assumes facts and constitutes a compound
request for information for the alleged conduct. County Defendants also object to this request on
the basis that it potentially seeks information and documents protected under the attomey-client
privilege, attorney-work product privilege, and generated in anticipation of on-going litigation.
Further, County Defendants object on the grounds that the potential responses requested are

protected under the deliberative process privilege and/or law enforcement privileges. The
9

 
 

C)

O ©

ae

- County Defendants also object that the information sought in the interrogatory is more

appropriately addressed during a deposition of the participants in the event at issue.
Notwithstanding and without waiving the foregoing objections County Defendants state: see

annexed bates stamped documents.

INTERROGATORY NO.17

Identify the names of any and all members of the District Attorney's Office (whether or not
same is affiliated with the Nassau County DA’s Office) who were involved in any aspect of the
investigation of the arrest at issue in the Complaint and/or were involved in the prosecution of
Plaintiff following the arrest at issue in the Complaint.
RESPONSE: The County Defendants object to the interrogatory as overly broad, vague,
ambiguous, and improper, assumes facts and constitutes a compound request for information for
the alleged conduct. County Defendants also object to this request on the basis that it potentially
seeks information and documents protected under the attorney-client privilege, attorney-work
product privilege, and generated in anticipation of on-going litigation. Further, County
Defendants object on the grounds that the potential responses requested are protected under the
deliberative process privilege and/or law enforcement privileges. The County Defendants also
object that the information sought in the interrogatory is more appropriately addressed during a
deposition of the participants in the event at issue. A request for any relevant additional
responsive information has been made and upon receipt, if any, non-privileged documents will
be provided pursuant to the execution of an appropriate “so ordered” confidentiality agreement.

Notwithstanding and without waiving the foregoing objections County Defendants state: see

annexed bates stamped documents.
10

 
O O
INTERROGATORY NO. 18

Identify any and all individuals, persons, agencies, entities, and or establishments from
which/whom Defendants collected evidence including but not limited to Plaintiff's clothing at the
scene of the incident, surveillance footage, recordings, documents, statements, ballistics,
materials, data, information during the investigation of the arrest alleged in the Complaint,
whether or not said items collected were actually used in furtherance of the criminal prosecution
of Plaintiff.
RESPONSE: The County Defendants object to the interrogatory as overly broad, vague,
ambiguous, and improper, assumes facts and constitutes a compound request for information for
the alleged conduct. County Defendants also object to this request on the basis that it potentially
seeks information and documents protected under the attorney-client privilege, attomey-work
product privilege, and generated in anticipation of on-going litigation. Further, County
Defendants object on the grounds that the potential responses requested are protected under the
deliberative process privilege and/or law enforcement privileges. The County Defendants also
object that the information sought in the interrogatory is more appropriately addressed during a
deposition of the participants in the event at issue. A request for any relevant additional
responsive information has been made and upon receipt, if any, non-privileged documents will
be provided pursuant to the execution of an appropriate “so ordered” confidentiality agreement.
Notwithstanding and without waiving the foregoing objections County Defendants state: see
annexed bates stamped documents.
INTERROGATORY NO. 19

Please explain in detail what SERGEANT MICHAEL DOLAN claims was the reason and

basis for him to sign the Police Accident Report, bates stamped as “Nunez 007”.
ll

 
O ©

RESPONSE: The County Defendants object to the interrogatory as overly broad, vague,
ambiguous, and improper, assumes facts and constitutes a compound request for information for
the alleged conduct. County Defendants also object to this request.on the basis that it potentially
seeks information and documents protected under the attorney-client privilege, attorney-work
product privilege, and generated in anticipation of on-going litigation. Further, County
Defendants object on the grounds that the potential responses requested are protected under the
deliberative process privilege and/or law enforcement privileges. The County Defendants also
object that the information sought in the interrogatory is more appropriately addressed during a
deposition of the participants in the event at issue. A request for any relevant additional
responsive information has been made and upon receipt, if any, non-privileged documents will
be provided pursuant to the execution of an appropriate “so ordered” confidentiality agreement.
Notwithstanding and without waiving the foregoing objections County Defendants state: see
annexed bates stamped documents.
INTERROGATORY NO. 20

Please explain in detail what Defendants NASSAU COUNTY, NASSAU COUNTY POLICE
DEPARTMENT, AND POLICE OFFICER ANTHONY FEDERICO claim was the reason, basis,
and motivation to continue to pursue prosecution against Plaintiff for Assault in the Second
Degree from August 5, 2016 through August 14, 2017.
RESPONSE: The County Defendants object to the interrogatory as overly broad, vague,
ambiguous, and improper, assumes facts and constitutes a compound request for information for
the alleged conduct. County Defendants also object to this request on the basis that it potentially
seeks information and documents protected under the attorney-client privilege, attorney-work

product privilege, and generated in anticipation of on-going litigation. Further, County
D :

 
O a O

f
4

Defendants object on. the grounds that the potential responses requested are protected under the
deliberative process privilege and/or law enforcement privileges. The County Defendants also
object that the information sought in the interrogatory is more appropriately addressed during a
deposition of the participants in the event at issue. A request for any relevant additional
responsive information has been made and upon receipt, if any, non-privileged documents will
be provided pursuant to the execution of an appropriate “so ordered” confidentiality agreement.
Notwithstanding and without waiving the foregoing objections County Defendants state: see
annexed bates stamped documents.
INTERROGATORY NO. 21

Ef Defendants VILLAGE OF ROCKVILLE CENTRE, VILLAGE OF ROCKVILLE CENTRE
POLICE DEPARTMENT, NASSAU COUNTY, NASSAU COUNTY POLICE DEPARTMENT,
POLICE OFFICER ANTHONY FEDERICO, POLICE OFFICER JOHN SIRACO, JR., POLICE
OFFICER JOHN MURPHY, SERGEANT MICHAEL DOLAN, and DETECTIVE FRANK A.
RUVOLO had the belief that there was probable cause to arrest Plaintiff and prosecute Plaintiff
for Assault in the Second Degree, explain in detail on what facts and information the Defendants
relied on to formulate such a belief.
RESPONSE: The County Defendants object to the interrogatory as overly broad, vague,
ambignous, and improper, assumes facts and constitutes a compound request for information for
the alleged conduct. County Defendants also object to this request on the basis that it potentially
seeks information and documents protected under the attorney-client privilege, attorney-work
product privilege, and generated in anticipation of on-going litigation. Further, County
Defendants object on the grounds that the potential responses requested are protected under the

deliberative process privilege and/or law enforcement privileges. The County Defendants also
13

 
© : ©

object that the information sought in the interrogatory is more appropriately addressed during a
deposition of the participants in the event at issue. A request for any relevant additional
responsive information has been made and upon receipt, if any, non-privileged documents will
be provided pursuant to the execution of an appropriate “so ordered” confidentiality agreement.
Notwithstanding and without waiving the foregoing objections County Defendants state: see
annexed bates stamped documents.

INTERROGATORY NO. 22

The Nassau County Case report provided to Defendants by Plaintiff bates stamped as “Nunez
013” states that the Case Report was written by “9024RCVIC”, please identify the individual
who authored the document by providing their full name, ranks, precinct of assignment, birth
dates, social security numbers, badge numbers and serial numbers.

RESPONSE: The County Defendants object to the interrogatory as overly broad, vague,
ambiguous, and improper, assumes facts and constitutes a compound request for information for
the alleged conduct. County Defendants also object to this request on the basis that it potentially
seeks information and documents protected under the attorney-client privilege, attorney-work
product privilege, and generated in anticipation of on-going litigation. Further, County
Defendants object on the grounds that the potential responses requested are protected under the
deliberative process privilege and/or law enforcement privileges. The County Defendants also
object that the information sought in the interrogatory is more appropriately addressed during a
deposition of the participants in the event at issue. A request for any relevant additional
responsive information has been made and upon receipt, if any, non-privileged documents will

be provided pursuant to the execution of an appropriate “so ordered” confidentiality agreement.
Pp Pp p

14

 
()

© O

Notwithstanding and without waiving the foregoing objections County Defendants state: see
annexed bates stamped documents.
INTERROGATORY NO, 23

The Police Assault Case report provided to Defendants: by Plaintiff, bates-stamped as
“Nunez 022”, does not state the author of the document, please identify the individual who
authored the document by providing their full name, ranks, precinct of assignment, birth date,
social security number, badge number and serial number.
RESPONSE: The County Defendants object to the interrogatory as overly broad, vague,
ambiguous, and improper, assumes facts and constitutes a compound request for information for
the alleged conduct. County Defendants also object to this request on the basis that it potentially
seeks information and documents protected under the attorney-client privilege, attorney-work
product privilege, and generated in anticipation of on-going. litigation. Further, County
Defendants object on the grounds that the potential responses requested are protected under the
deliberative process privilege and/or law enforcement privileges. The County Defendants also
object that the information sought in the interrogatory is more appropriately addressed during a
deposition of the participants in the event at issue. A request for any relevant additional
responsive information has been made and upon receipt, if any, non-privileged documents wiil
be provided pursuant to the execution of an appropriate “so ordered” confidentiality agreement.
Notwithstanding and without waiving the foregoing objections County Defendants state: see

annexed bates stamped documents.

RESPONSES TO DOCUMENT REQUESTS

15

 
©

— \ Ne!

“>

DOCUMENT REQUEST NO, 1

If the answer to Interrogatory No. 1 is yes, provide copies of said rule, order, regulation,
policy, practice or procedure.
RESPONSE: This Document request does not apply to the County Defendants therefore no
response is necessary.
DOCUMENT REQUEST NO. 2

If the answer to Interrogatory No. 11 is yes, provide copies of said rule, order, regulation,
policy, practice or procedure.
RESPONSE: This Document request does not apply to the County Defendants therefore no -

response is necessary.

DOCUMENT REQUEST NO. 3

Provide true and accurate copies of all documents that were used to support Defendants’
responses to Plaintiff's First Set of Interrogatories, and all other related documents.
RESPONSE: County Defendants object to this request on the basis it is vague and ambiguous,
irrelevant, improper, unduly burdensome and overbroad, not limited in time or scope. County
Defendants also object to this request on the basis that it seeks documents protected under the
attorney-client privilege, attorney-work product privilege, and generated in anticipation of on-
going litigation. Further, County Defendants object on the grounds that the potential documents
requested are protected under the deliberative process privilege and/or law enforcement
privileges. Notwithstanding and without waiving the foregoing objections County Defendants
state: see annexed bates stamped documents, a request for any relevant additional responsive
information has been made and upon receipt, if any, non-privileged documents will be provided

pursuant to the execution and “so ordered” appropriate confidentiality agreement.
16

 
O 0

DOCUMENT REQUEST NO. 4

Provide true and accurate copies of all documents that were used to respond to the Plaintiff's
Complaint. |
RESPONSE: County Defendants object to this request on the basis it is vague and ambiguous,
irrelevant, improper, unduly burdensome and overbroad, not limited in time or scope. County
Defendants also object to this request on the basis that it seeks documents protected under the
attorney-client privilege, attorney-work product privilege, and generated in anticipation of on-
going litigation. Further, County Defendants object on the grounds that the potential documents
requested are protected under the deliberative process privilege and/or law enforcement
privileges. Notwithstanding and without waiving the foregoing objections County Defendants
state: see annexed bates stamped documents, a request for any relevant additional responsive
information has been made and upon receipt, if any, non-privileged documents will be provided

pursuant to the execution and “so ordered” appropriate confidentiality agreement.

DOCUMENT REQUEST NO. 5
Provide true and accurate copies of all personnel files of each of the Defendants POLICE
OFFICER ANTHONY FEDERICO, POLICE OFFICER JOHN SIRACO, JR, POLICE
OFFICER JOHN MURPHY, SERGEANT MICHAEL DOLAN, and DETECTIVE FRANK AL
RUVOLO.
RESPONSE: County Defendants object to this request on the basis it is vague and ambiguous,
irrelevant, improper, unduly burdensome and overbroad, not limited in time or scope. County
Defendants also object to this request on the basis that it seeks documents protected under the

attorney-client privilege, attorney-work product privilege, and generated in anticipation of on-
17

 
O O

going litigation. Further, County Defendants object on the grounds that the potential documents

Ne

C.

requested are protected under the deliberative process privilege and/or law enforcement

privileges. Notwithstanding and without waiving the foregoing objections County Defendants

state: see annexed bates stamped documents, a request for any relevant additional responsive

information has been made and upon receipt, if any, non-privileged documents will be provided

pursuant to the execution and “so ordered” appropriate confidentiality agreement.

DOCUMENT REQUEST NO. 6

Provide all documents relating to the occurrences alleged in the Complaint, including, but

not limited to:

a.

b.

Incident reports;

Witnesses’ statements;

item inventories;

Medical records;

Memo book entries;

Video or audio tapes;

Photographs, audio recordings, video recordings, and other depictions concerning
the incident as set forth in the Complaint.

Any and all follow up treatments and evaluations, medical or otherwise, concerning

the incident as set forth in the Complaint.

RESPONSE: County Defendants object to this request on the basis it is vague and ambiguous,

irrelevant, improper, unduly burdensome and overbroad, not limited in time or scope. County

Defendants also object to this request on the basis that it seeks documents protected under the

18

 
O ©

attorney-client privilege, attorney-work product privilege, and generated in anticipation of on-
going litigation. Further, County Defendants object on the grounds that the potential documents
requested are protected under the deliberative process privilege and/or law enforcement
privileges. Notwithstanding and without waiving the foregoing objections County Defendants
state: see annexed bates stamped documents, a request for any relevant additional responsive
information has been made and upon receipt, if any, non-privileged documents will be provided

pursuant to the execution and “so ordered” appropriate confidentiality agreement.

DOCUMENT REQUEST NO. 7

Provide all documents relating to the criminal prosecution of Plaintiff in mentioned the

Complaint, including, but not limited to.

a. police reports

b. witness statements

¢. investigation files, records, notes, documents, Rosario materials, etc.
RESPONSE: County Defendants object to this request on the basis it is vague and ambiguous,
irrelevant, improper, unduly burdensome and overbroad, not limited in time or scope. County
Defendants also object to this request on the basis that it seeks documents protected under the
attorney-client privilege, attorney-work product privilege, and generated in anticipation of on-
going litigation. Further, County Defendants object on the grounds that the potential documents
requested are protected under the deliberative process privilege and/or law enforcement
privileges. Notwithstanding and without waiving the foregoing objections County Defendants

state: see annexed bates stamped documents, a request for any relevant additional responsive

19

 
O

O 0

information has been made and upon receipt, if any, non-privileged documents will be provided

pursuant to the execution and “so ordered” appropriate confidentiality agreement.

DOCUMENT REQUEST NO. 8

Provide all documents relating to the criminal arrest(s) and prosecution(s) of Plaintiff;
including but not limited to any and all Rosario materials, files, investigations, data, research,
reports, complaints, warrants (arrest and/or search), mug-shots, criminal records/history,
fingerprints, photographs, videos, audio recordings and transcripts.

RESPONSE: County Defendants object to this request on the basis it is vague and ambiguous,
irrelevant, improper, unduly burdensome and overbroad, not limited in time or scope. County
Defendants also object to this request on the basis that it seeks documents protected under the
attorney-client privilege, attorney-work product privilege, and generated in anticipation of on-

going litigation. Further, County Defendants object on the grounds that the potential documents

requested are protected under the deliberative process privilege and/or law enforcement

privileges. Notwithstanding and without waiving the foregoing objections County Defendants
state: see annexed bates stamped documents, a request for any relevant additional responsive
information has been made and upon receipt, if any, non-privileged documents will be provided

pursuant to the execution and “so ordered” appropriate confidentiality agreement.

DOCUMENT REQUEST NO. 9

Provide all personnel logs concerning activities of employees of the Village of Rockville
Centre, Village of Rockville Centre Police Department, Nassau County, and Nassau County

Police Department who were involved with the arrest, and detention of Plaintiff.
20

 
© ©

RESPONSE: County Defendants object to this request on the basis it is vague and ambiguous,
irrelevant, improper, unduly burdensome and overbroad, not limited in time or scope. County
Defendants also object to this request on the basis that it seeks documents protected under the
attorney-client privilege, attorney-work product privilege, and generated in anticipation of on-
going litigation. Further, County Defendants object on the grounds that the potential documents
requested are protected under the deliberative process privilege and/or law enforcement
privileges. Notwithstanding and without waiving the foregoing objections County Defendants
state: see annexed bates stamped documents, a request for any relevant additional responsive
information has been made and upon receipt, if any, non-privileged documents will be provided

pursuant to the execution and “so ordered” appropriate confidentiality agreement.

DOCUMENT REQUEST NO. 16

Provide all reports detailing internal disciplinary action or otherwise against Individual
Defendants or any other personnel involved in the search, seizure, arrest, detention of Plaintiff.
RESPONSE: County Defendants object to this request on the basis it is vague and ambiguous,
irrelevant, improper, unduly burdensome and overbroad, not limited in time or scope. County
Defendants also object to this request on the basis that it seeks documents protected under the
attorney-client privilege, attomey-work product privilege, and generated in anticipation of on-
going litigation. Further, County Defendants object on the grounds that-the potential documents
requested are protected under the deliberative process privilege and/or law enforcement

privileges. Notwithstanding and without waiving the foregoing objections County Defendants

state: see annexed bates stamped documents, a request for any relevant additional responsive

21

 
QO | dO

information has been made and upon receipt, if any, non-privileged documents will be provided

pursuant to the execution and “so ordered” appropriate confidentiality agreement.

DOCUMENT REQUEST NO. 11

Provide any and all documents, information, journals, logs, entries, compilations, notes, files,
recordings, maintained by Defendants related to any and all investigations conducted by the
State of New York into the actions and conduct of the defendant Police Officers involved in the
arrest of Plaintiff,
RESPONSE: County Defendants object to this request on the basis it is vague and ambiguous,

irrelevant, improper, unduly burdensome and overbroad, not limited in time or scope. County

- Defendants also object to this request on the basis that it seeks documents protected under the

attorney-client privilege, attorney-work product privilege, and generated in anticipation of on-
going litigation. Further, County Defendants object on the grounds that the potential documents
requested are not maintained by this entity, and the County Defendants may not even be aware of
any such outside agency investigations. Further, County Defendants object on the grounds that
the potential documents are protected under the deliberative process privilege and/or law
enforcement privileges. Notwithstanding and without waiving the foregoing objections County
Defendants state: see annexed bates stamped documents, a request for any relevant additional
responsive information has been made and upon receipt, if any, non-privileged documents will
be provided pursuant to the execution and “so ordered” appropriate confidentiality agreement.
DOCUMENT REQUEST NO. 12

Provide any and all investigations, documents, notes, memorandum, directives, orders,

findings, determinations, reports and conclusions conducted by Internal Affairs and/or any
22

 
O 9
a a,

Ne

individuals, persons, officers, agencies charged with the responsibility to investigate the conduct
of Defendant Police Officers that were involved in the search, seizure, arrest, detention of
Plaintiff.
RESPONSE: County Defendants object to this request on the basis it is vague and ambiguous,
irrelevant, improper, unduly burdensome and overbroad, not limited in time or scope. County
Defendants also object to this request on the basis that it seeks documents protected under the
attorney-client privilege, attorney-work product privilege, and generated in anticipation of on-
going litigation. Further, County Defendants object on the grounds that the potential documents
requested are protected under the deliberative process privilege and/or law enforcement
privileges. Notwithstanding and without waiving the foregoing objections County Defendants
state: see annexed bates stamped documents, a request for any relevant additional responsive
information has been made and upon receipt, if any, non-privileged documents will be provided
pursuant to the execution and “so ordered” appropriate confidentiality agreement.
DOCUMENT REQUEST NO. 13

Provide any and all complaints made by non-law enforcement and/or civilians about, related
to, and/or against any of the Defendant Police Officers named in the Plaintiff's Complaint-
whether or not said complaint(s) were made directly to the State of New York and/or any other
government agency charged with the responsibility of investigating police conduct.
RESPONSE: County Defendants object to this request on the basis it is vague and ambiguous,
irrelevant, improper, unduly burdensome and overbroad, not limited in time or scope. County
Defendants also object to this request on the basis that it seeks documents protected under the
attorney-client privilege, attorney-work product privilege, and generated in anticipation of on-

going litigation. Further, County Defendants object on the grounds that the potential documents
23

 
C) -
requested are not maintained by this entity, and the County Defendants may not even be aware of
any such outside agency investigations. Further, County Defendants object on the grounds that
the potential documents requested are protected under the deliberative process privilege and/or
law enforcement privileges. Notwithstanding and without waiving the foregoing objections
County Defendants state: see annexed bates stamped documents, a request for any relevant
additional responsive information has been made and upon receipt, if any, non-privileged
documents will be provided pursuant to the execution and “so ordered” appropriate

confidentiality agreement.

DOCUMENT REQUEST NO. 14

Provide true and accurate documentation relating to each and every rule, policy, order,
procedure and regulation in effect on August 4, 2016, promulgated by the Defendants, relating
to search, seizure, arrest, detainment, and use of service weapons and tasers for police officers

to follow.

RESPONSE: County Defendants object to this request on the basis it is vague and ambiguous,
irrelevant, improper, unduly burdensome and overbroad, not limited in time or ‘scope. County
Defendants also object to this request on the basis that it seeks documents protected under the
attomey-client privilege, attorney-work product privilege, and generated in anticipation of on-
going litigation. Further, County Defendants object on the grounds that the potential documents
requested are protected under the deliberative process privilege and/or law enforcement -
privileges. Notwithstanding and without waiving the foregoing objections County Defendants
state: see annexed bates stamped documents, a request for any relevant additional responsive

information has been made and upon receipt, if any, non-privileged documents will be provided

pursuant to the execution and “so ordered” appropriate confidentiality agreement.
24

 
O 0

DOCUMENT REQUEST NO. 15

Provide true and accurate copies of all personnel identification photographs of Defendants
POLICE OFFICER ANTHONY FEDERICO, POLICE OFFICER JOHN SIRACO, JR., POLICE
OFFICER JOHN MURPY, SERGEANT MICHAEL DOLAN, and DETECTIVE FRANK A.
RUVOLO.

RESPONSE: County Defendants object to this request on the basis it is vague and ambiguous,
irrelevant, improper, unduly burdensome and overbroad, not limited in time or scope.
Notwithstanding and without waiving the foregoing objections County Defendants state: see
annexed bates stamped documents, a request for any relevant additional responsive information
has been made and upon receipt, if any, non-privileged documents will be provided pursuant to
the execution and “so ordered” appropriate confidentiality agreement.

DOCUMENT REQUEST NO. 16

Provide any and all 911 tapes, emergency phone calls, radio transmission tapes, central
dispatch communications, any other communication made to, and/or between police officers
related to Plaintiff, August 4, 2016. Provide full copies of any police and/or investigative records

and reports regarding said communications.

RESPONSE: County Defendants object to this request on the basis it is vague and ambiguous,
irrelevant, improper, unduly burdensome and overbroad, not limited in time or scope. County
Defendants also object to this request on the basis that it seeks documents protected under the
attorney-client privilege, attorney-work product privilege, and generated in anticipation of on-
going litigation. Further, County Defendants object on the grounds that the potential documents

requested are protected under the deliberative process privilege and/or law enforcement
25

 
O O

privileges. Notwithstanding and without waiving the foregoing objections County Defendants
state: see annexed bates stamped documents, a request for any relevant additional responsive
information has been made and upon receipt, if any, non-privileged documents will be provided
pursuant to the execution and “so ordered” appropriate confidentiality agreement.
DOCUMENT REQUEST NO. 17

Provide true and accurate copies of all personnel logs concerning activities of the members
of the Defendants involved in the restraint, arrest, and detainment of Plaintiff from the incident
previously set forth in the Complaint.
RESPONSE: County Defendants object to this request on the basis it is vague and ambiguous,
irrelevant, improper, unduly burdensome and overbroad, not limited in time or scope. County
Defendants also object to this request on the basis that it seeks documents protected under the
attorney-client privilege, attorney-work product privilege, and generated in anticipation of on-
going litigation. Further, County Defendants object on the grounds that the potential documents
requested are protected under the deliberative process privilege and/or law enforcement
privileges. Notwithstanding and without waiving the foregoing objections County Defendants
state: see annexed bates stamped documents, a request for any relevant additional responsive
information has been made and upon receipt, if any, non-privileged documents will be provided
pursuant to the execution and “so ordered” appropriate confidentiality agreement.
DOCUMENT REQUEST NO. 18

Provide any and all non-privileged communications, memorandum, reports, documents,

emails, notices, writings etc. between any and all agents, representatives, officers, employees,

. and/or officials of the Defendants Village of Rockville Centre, Village of Rockville Centre Police

26

 
O : O

Department, Nassau County, and Nassau County Police Department, as related to the arrest and
prosecution of Plaintiff.
' RESPONSE: County Defendants object to this request on the basis it is vague and ambiguous,
irrelevant, improper, unduly burdensome and overbroad, not limited in time ot scope. County
Defendants also object to this request on the basis that it seeks documents protected under the
attorney-client privilege, attorney-work product privilege, and generated in anticipation of on-
going litigation. Further, County Defendants object on the grounds that the potential documents
requested are protected under the deliberative process privilege and/or law enforcement
privileges. Notwithstanding and without waiving the foregoing objections County Defendants
state: see annexed bates stamped documents, a request for any relevant additional responsive
information has been made and upon receipt, if any, non-privileged documents will be provided
pursuant to the execution and “so ordered” appropriate confidentiality agreement.
DOCUMENT REQUEST NO. 19

Provide any and all statements (in any form) made by any Defendants, their agents,
representatives, officials, employees and/or officers related to the arrest/prosecution of Plaintiff
RESPONSE: County Defendants object to this request on the basis it is vague and ambiguous,
irrelevant, improper, unduly burdensome and overbroad, not limited in time or scope. County
Defendants also object to this request on the basis that it seeks documents protected under the
attorney-client privilege, attorney-work product privilege, and generated in anticipation of on-
going litigation. Further, County Defendants object on the grounds that the potential documents
requested are protected under the deliberative process privilege and/or law enforcement
privileges. Notwithstanding and without waiving the foregoing objections County Defendants

state: see annexed bates stamped documents, a request for any relevant additional responsive
27

 
C)

O — )

information has been made and upon receipt, if any, non-privileged documents will be provided
pursuant to the execution and “so ordered” appropriate confidentiality agreement.
DOCUMENT REOUEST NO. 20

Provide any and all non-public statements, documents, memos, communications, writings,
recordings, reports, recommendations, opinions, between Defendants, their agents,
representatives, officials, employees and/or officers and Defendants’ insurance carriers related
to the arrest and prosecution of Plaintiff
RESPONSE: County Defendants object to this request on the basis it is vague and ambiguous,
irrelevant, improper, unduly burdensome and overbroad, not limited in time or scope. County
Defendants also object to this request on the basis that it seeks documents protected under the
attorney-client privilege, attorney-work product privilege, and generated in anticipation of on-
going litigation. Further, County Defendants object on the grounds that the potential documents
requested are protected under the deliberative process privilege and/or law enforcement
privileges. Notwithstanding and without waiving the foregoing objections County Defendants
state: see annexed bates stamped documents, a request for any relevant additional responsive
information has been made and upon receipt, if any, non-privileged documents will be provided
pursuant to the execution and “so ordered” appropriate confidentiality agreement.
DOCUMENT REQUEST NO. 21

Provide the entire criminal case file, docket number CR-020004-16NA, compiled and created
by the Nassau County District Attorney's office in regards to the prosecution and arrest of
Plaintiff.
RESPONSE: County Defendants object to this request on the basis it is vague and ambiguous,

irrelevant, improper, unduly burdensome and overbroad, not limited in time or scope. County
28

 
f~ a

Defendants also object to this request on the basis that it seeks documents protected under the
attorney-client privilege, attorney-work product privilege, and generated in anticipation of on-
going litigation. Further, County Defendants object on the grounds that the potential documents
requested are protected under the deliberative process privilege and/or law enforcement
privileges. Notwithstanding and without waiving the foregoing objections County Defendants
state: see annexed bates stamped documents, a request for any relevant additional responsive
information has been made and upon receipt, if any, non-privileged documents will be provided .

pursuant to the execution and “so ordered” appropriate confidentiality agreement.

Dated: Mineola, New York
August 30, 2019

JARED A. KASSCHAU

Nassau County ELC -
BY: ‘he =

Jererfy J. Sofleppi-

Deputy County Attorney

One West Street

Mineola, New York 11566 ~
(516) 571-3032

Attorneys for County Defendants

TO: Frederick K. Brewington, Esq.
556 Peninsula Boulevard
Hempstead, New York 11550
Attorney for the Plaintiff

cc: William J. Croutier Jr. Esq.
6851 Jericho Tpke. Suite 250
Syosset, New York 11791
Attorney for the Village of Rockville Centre

29

 
o~
{
a

C

Case 2:18-cv-04249-DRH-SIL_ Document 43-1 Filed 03/04/20 Page 38 of 38 PagelID#:348 >

O

William P. Nolan, Esq.

' 1103 Stewart Ave. Suite 200
Garden City, New York 11530
Attorney for P.O. Anthony Federico

30

5

 
